Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Response to Amendment
The amendment filed 09/17/2021 indicates claims 1, 12, 13, 14, and 15 as amended, claims 16-18 as new, and claims 2-5 as cancelled.  Claims 1 and 6-18 are currently pending examination.
Applicant’s amendment is insufficient in overcoming the previously indicated grounds of rejection under 35 USC 102 (a)(1), for the reasons indicated below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 was filed after the mailing date of the Final Office Action on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
Applicant traverses the Belt reference, with respect to the independent claims 1, 14, and 15 in that:
The Office Action asserted that the bonding agent in page 10, lines 1-5 of Belt reads on the claimed adhesive layer. However, the bonding agent of Belt has already been used for adhesion between the wire mesh 14 (or a parallel thread) and the conductive frame 10. 
Accordingly, Belt's bonding agent is different from the claimed adhesive layer adapted to be bonded to an object. 

Moreover, the sheet of Belt is to be used in an electrolytic cell and the bonding agent is not provided in a state in which it is not adhered to the structure of Belt. 

In response, the examiner respectfully disagrees. The frame (10) of Belt is not relied upon to correspond to any claimed limitation other than the object to which the adhesive sheet (layer) is bonded.  That is, Belt states, in paragraph 0041, that the “wire mesh or parallel threads, 12 and 14, respectively is bounded to each side of the conductor frame 10 by exposing it to a substantial tension force/pressure and possibly by applying heat and using a bonding agent….”  Here, Belt states that the bonding agent is used to bond the mesh to the frame (object).  Therefore, the bonding agent is adapted to bonded to an object.
Applicant’s position that “the bonding agent is not provide in a state in which it is not adhered to the structure of Belt” is unconvincing as the claim does not recite, nor require such limitation.  Rather, the claim requires, assuming “adhesive layer” and “adhesive sheet” refer to the same structure, an “adhesive layer on which the structure is disposed” (bonding agent disposed on wire mesh 12, 14) and “the adhesive sheet is adapted to be bonded to an object” (frame 10).  The claim does not recite, nor require, .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 and 6-18 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Independent claims 1, 14, and 15 each recite a sheet comprising “an adhesive layer on which the structure is disposed” and “wherein the adhesive sheet is adapted to be bonded to an object,” which renders the claims indefinite as “the adhesive sheet” lacks proper antecedent basis and it is unclear if “the adhesive sheet” refers to the “sheet” recited in the preamble, the “adhesive layer,” or to another component.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belt (U.S. Publication 2006/0144709).
Regarding claim 1, Belt discloses a sheet (wire mesh 14 is in a sheet-like form, Fig. 4A, reproduced below) comprising: 
a structure (wire mesh 14, Fig. 4A) and;
an adhesive layer on which the structure is disposed (para. 0041; application of heat and bonding agent to bond wire mesh 12, 14 to conductor frame 10) (claim 15 recites the wire mesh being fixed to the frame by means of an adhesive operation),
wherein the structure comprises a plurality of linear-bodies (wire mesh or parallel threads-para. 0041) extending in one direction (length direction of the wires that make up the wire mesh 14, as shown in Fig. 4A), arranged parallel to one another (“[t]he wire-mesh may be formed of individual wires mounted parallel to one another to the frame or of individual wires that are woven, knitted or plaited”, paragraph 0051), and spaced apart from one another (the wires are spaced apart horizontally or in the width direction, as shown in Fig. 4A), wherein the linear-bodies comprise a metal wire (SS316L mesh-para. 0033) (see also paragraphs 0029 and Examples 1, 4, 6, etc.) (SS316L corresponds to the AISI 316L metal disclosed in paragraph 0153 of the instant application).

    PNG
    media_image1.png
    550
    927
    media_image1.png
    Greyscale

Additionally, Belt discloses wherein D represents a diameter of the linear-bodies and D                         
                            ≥
                            0.0014
                        
                     (the wires have a diameter of 0.010 mm to 5 mm-claim 13), and L represents a spacing between adjacent ones of the linear-bodies (para. 0037; “a wire distance of from 100 micron to 25000 microns”) (see also claim 8), and D (0.001 to 0.5 cm) and L (0.01 to 2.50 cm) are in units of cm.
Despite that a variety of values for D and L are possible, to provide an illustrative example, the following values are selected: D = 50 µm (0.005 cm) and L = 1700 µm (0.17 cm).  
The combination of these values disclose a sheet satisfying the relation:                          
                            121
                             
                            ≥
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                             
                            ≥
                            3
                        
                    .  Inputting the above values from Belt into the recited relation results in the following:                          
                            121
                             
                            ≥
                            
                                
                                    0.17
                                     
                                    c
                                    m
                                     
                                
                                
                                    0.005
                                     
                                    c
                                    m
                                
                            
                             
                            ≥
                            3
                        
                    , which simplifies to:  121 ≥ 34 ≥ 3.
With respect to the “volume resistivity from 1.0 x 10-7 Ωcm to 7.5 x 10-5 Ωcm” limitation, it is understood that volume resistivity (also known as electrical resistivity or specific electrical resistance) is a fundamental property of a material that measures how strongly the material resists electric current. As Belt discloses the linear bodies being Note: the instant application indicates that the volume resistivity for 316L is 7.5 x 10-5 Ωcm).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112-01-II.
Furthermore, the combination of these values disclose a sheet satisfying the relation:                          
                            5.57
                             
                            ≥
                             
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    R
                                    L
                                
                            
                            ≥
                            0.003
                        
                    .  Inputting the above values from Belt into the recited relation results in the following:                          
                            5.57
                             
                            ≥
                             
                            
                                
                                    
                                        
                                            0.005
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    (
                                    7.5
                                     
                                    x
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                     
                                    Ω
                                    c
                                    m
                                    )
                                    x
                                    (
                                    0.17
                                    c
                                    m
                                    )
                                
                            
                            ≥
                            0.003
                        
                    , which simplifies to:                          
                            5.57
                             
                            ≥
                             
                            
                                
                                    
                                        
                                            0.000025
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1.275
                                     
                                    x
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                     
                                    Ω
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≥
                            0.003
                        
                    ,  resulting in the following:  5.57 ≥ 1.96 ≥ 0.003.
Belt further discloses the adhesive sheet (here, the presumption is that “the adhesive sheet” refers to the “adhesive layer”) that is adapted to be bonded to an object (para. 0041; application of heat and bonding agent to bond wire mesh 12, 14 to conductor frame 10) (here, the adhesive layer, or bonding agent, bonds the wire mesh structure 12, 14 to the frame 10).
Regarding claim 6, Belt discloses all of the claim limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Belt discloses a laminate of a plurality of the structures (wire mesh 14 and wire mesh 12, Fig. 4B).
Regarding claim 7, Belt discloses all of the claim limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Belt discloses wherein the linear-bodies of the structure (the stainless steel wires of the wire mesh 14) each have an end part at least fixed with a fixing member (wires 14 are bound to each side of the frame 10 by applying heat and using a bonding agent) and each have another independent part not in contact (portion of the wires that are facing away from the frame 10) with the fixing member (bonding agent).
Regarding claim 8, Belt discloses all of the claim limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Belt further teaches the use of means 20 “for connecting to adequate current supply (voltage and current).” Belt further teaches applying current (20 amps; para. 0078) (60 amps; para. 0080) (300 amps; para. 0081).  As belt teaches each structural limitation, including the wires of the wire mesh (12, 14) being SS316L (which is a known electrically conductive material), the applied current of Belt would necessarily cause heating in accordance with Joule’s First Law.  As such, Belt inherently teaches a heating element comprising the sheet.
Regarding claim 9, Belt discloses all of the claim limitations of claim 8, from which claim 9 directly depends, and further teaches a heating device comprising the heating element and an electric supply part (20) for supplying electricity to the heating element (as detailed in claim 8).  No additional structures are required by the claim.
Regarding claim 10, the cited prior art references teach all of the limitations of claim 9, which claim 10 depends upon, as discussed above.  Further, the subject matter for this claim is directed toward the apparatus’ intended use as a defogger without claiming additional structure.  The combination of the cited prior art references, as 
Regarding claim 11, the cited prior art references teach all of the limitations of claim 9, which claim 11 depends upon, as discussed above.  Further, the subject matter for this claim is directed toward the apparatus’ intended use as a deicer without claiming additional structure.  The combination of the cited prior art references, as described above, teach each claimed structural limitation.  As such, the Examiner takes the position that it would be reasonable to one skilled in the art that such combination would also be structurally capable as functioning as a deicer.  MPEP 2114 states that “the manner of operating the device does not differentiate apparatus claim from the prior art”.  Therefore, the grounds of rejection, as applied to claim 9, stand as grounds for rejection in claim 11.
Claim 14 recites substantially similar limitations as claim 1 with the exception that the metal wire is not required and recites broader ranges for the volume resistivity and relationships.  Therefore, claim 14 is rejected under the same rationale as claim 1.
Claim 15 recites substantially similar limitations as claim 1 with the exception having broader range for the recited relationships.  Therefore, claim 15 is rejected under the same rationale as claim 1.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view of U.S. Patent Application Publication No. 20100310809 (hereinafter Jiang).
Regarding claims 12-13, Belt teaches each claimed limitation, as applied in claim 1, including bonding the mesh sheet (12, 14) to the frame (10) using the application of heat and a bonding agent.
However, Belt does not explicitly disclose the adhesive layer being curable and the adhesive layer comprising an energy ray-curable component.
Jiang is directed toward methods for protecting tubes ranging in thickness “from about 0.5 nanometers to about 100 mircrometers” (paragraph [0028]).  Jiang teaches that both hot melt adhesives and photosensitive adhesives are suitable for being the adhesive layer for adhering conductive layer 120 to base layer 110 (paragraphs [0033]-[0034]). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belt with Jian, by substituting the adhesive layer of Belt, with the adhesive of Jiang, would merely amount to the selection of a know material (adhesive) based on its suitability for its intended use.  See MPEP 2144.07.
	Furthermore, using a photosensitive adhesive would amount to a simple substitution of art recognized adhesives performing the same function of adhering a conductive layer to a base layer, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view of Tajiri et al. (U.S. Publication 2016/001698; relying on earlier priority date), hereinafter Tajiri.
Regarding claims 16-18, Belt, as applied to claims 1, 14, and 15, respectively, teaches each claimed limitation except for the adhesive sheet is present in the spacing between adjacent ones of the linear bodies.
	Tajiri teaches that it is known in the art of conductive sheets (para. 0002) (para. 0003; conductive sheet comprising thin conductive wires formed on a support being used as an electrode in various electronic devices) for the sheet (Fig. 3; sheet 100) to comprise a structure comprising a plurality of linear bodies (thin conductive wires 14) (paragraphs 0054-0055 discloses the wires contain silver, or may contain a metal other than silver).  Tajiri teaches disposing a binder (22) between the thin conductive wires (14) (para. 0111).  Tajiri teaches that the polymer binder is heat treated in order to maintain the shape of the conductive portion (para. 0023). Tajiri discloses that the polymer of the binder may include “at least any resin selected from the group consisting of an acryl-based resin, a styrene-based resin, a vinyl-based resin, a polyolefin-based resin, a polyester-based resin, a polyurethane-based resin, a polyamide-based resin, a polycarbonate-based resin, a polydiene-based resin, an epoxy-based resin, a silicone-based resin, a cellulose-based polymer, a chitosan-based polymer, a copolymer composed of a monomer constituting these resins, and the like. Among these, preferable examples of the polymer include an acryl-based resin, a styrene-based resin, a polyester-based resin, a copolymer composed of a monomer constituting these resins, and the like” (para. 0061) (corresponding to the polymers recited in paragraphs 0061 of the instant application) and “may contain a reactive group which can react with a crosslinking group in a crosslinking agent which will be described later. The type of the reactive group is not particularly limited, and the reactive group only needs to be able to react with the crosslinking group. Examples of the reactive group include a hydroxyl group, an isocyanate group, a carboxylic acid group, a carboxylic anhydride group, an epoxy group, an amino group, an alkyl halide group, and the like” (para. 0062) (the crosslinking agents of Tajiri correspond to those recited in paragraph 0078 of the instant application).
	The advantage in combining the teachings of Tajiri is that in doing so would inhibit ion migration between adjacent wires (para. 0111).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belt with Tajiri, by modifying the adhesive layer of Belt, with the binder being disposed between the thin conductive wires of Tajiri, to inhibit ion migration between adjacent wires.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 4370548 to Nagasawa et al. is directed to an electrical heating element of a sheet form (Abstract). Figures 1-4 show the sheet comprising a structure comprising a plurality of linear-bodies arranged parallel to one another and spaced apart from one another (“a plurality of metal conductor wires 2 arranged in parallel to one another along the longitudinal direction of the web 1;” 4:17-22).  Nagasawa teaches that the wires may be copper or nichrome alloy (4:22-25) having a diameter between 
U.S. Publication 2008/0099458 to Hilmer is directed to a flexible heating sheet (Abstract; Fig. 1) comprising a plurality of linear parallel bodies (steel filaments8; para. 0035) (claim 14 discloses the steel being stainless steel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761